DETAILED ACTION
Status of Application
Receipt of the Claim set and remarks and RCE, filed 2/28/2022, is acknowledged.
Any rejection or objection not reiterated in this action is withdrawn.
Claims 5, 6, and 33 are amended.
Claims 2-4, 7-22, 23-25, 29-32, 34, 36-40, 43, 45-47, 49, and 52-58 are cancelled.
Claims 1, 5-6, 22, 26-28, 33, 35, 41-42, 44, 48, 50-51 and 59 are currently under consideration.  
The present application is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
Claim Objections
Claim 35 objected to because of the following informalities:  
The status identifier of claim 35 is missing a period after the number 35.
Appropriate correction is required.

Response to Arguments
35 USC 103 
 	Applicant’s arguments have been fully considered and are sufficient to overcome the rejections under 35 U.S.C. 103 withdrawn because the Nowotnik et al. (US 20120231069 A1) reference does not teach the claimed ratio of the amount of pH-responsive polymer to the amount of the pH-insensitive polymer. However, upon further consideration, Examiner now further incorporates the Bloom et al. (WO2009073216A1) reference.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5, 6, 22, 26, 27, 28, 33, 35, 41, 42, 44, 48, 50, 51 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Mellman et al. (US 2015/0125384 A1) hereinafter Mellman in view of Bloom et al. (WO2009073216A1) hereinafter Bloom and Nowotnik et al. (US 20120231069 A1) hereinafter Nowotnik.
	Regarding claims 1, 5, 6, 22, 26, 27, 28, 33, 41, 42, 44, 48, 50, and 51, Mellman discloses a nanoparticle (abstract and claims 1-25, [0015]), comprising gastrosoluble polymers, such as EUDRAGIT E100 or enteric polymers such as EUDRAGIT L100-55D, L100 and 5100 may be blended with rate controlling polymers to achieve pH dependent release kinetics (pH-responsive polymer) [0059], and the nanoparticle is formed of polymers fabricated from polylactides (PLA) and copolymers of lactide and glycolide (PLGA)) (pH-insensitive polymer) [0057], and discloses nanoparticle vaccine compositions include an antigen incorporated or encapsulated in a polymeric nanoparticle, vaccine (a payload molecule) [0015].
 	Mellman does not explicitly disclose wherein the ratio of the amount of the pH-responsive polymer to the amount of pH-insensitive polymer is in the range from about 10:90 to about 20:80 by weight or the presence of insulin.
 	However, Bloom is drawn to nanoparticles comprising a poorly water soluble drug, a poorly aqueous soluble non-ionizable polymer, and an amine-functionalized methacrylate copolymer (abstract).
 	Bloom discloses nanoparticles have the following composition: from 5 wt% to 60 wt% of said drug, from 10 wt% to 75 wt% of said non-ionizable polymer (pH-insensitive polymer), and from 5 wt% to 60 wt% of said amine-functionalized methacrylate copolymer (pH-responsive polymer) (claim 6). Bloom discloses poly(lactide-co-glycolide) as non-ionizable polymer (claim 9). Bloom discloses the mass ratio of non-ionizable polymer to amine-functionalized methacrylate copolymer ranges from 4:1 (pg. 8, ln 23-25). One having ordinary skill in the art would reasonably expect success in formulating the nanoparticle such that the ratio of the amount of pH-responsive polymer to the amount of pH-insensitive polymer is about 20:80 by weight by including for example non-ionizable polymer to amine-functionalized methacrylate copolymer in a ratio of 4:1 as disclosed by Bloom (pg. 9, ln 23-25), which would result in a 20:80 by weight ratio of pH-responsive polymer to the amount of pH-insensitive polymer, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
 	However, Nowotnik is drawn to nanoparticle compositions comprising a therapeutic agent encapsulated in one or more polymer(s), as well as methods for making and using same (abstract and claims 1-23).
	Nowotnik discloses the nanoparticle further comprises one or more of components selected from the group consisting of polyethylene glycol (PEG), PEG block copolymers, polyacrylic, polymethacrylic, polyacrylamide, polymethacrylamide [0083; 0163].
	Nowotnik discloses nanoparticles comprising PLGA [0267-0270].
 	Nowotnik discloses the pharmaceutical formulations of the nanoparticles of this invention can be used to treat a wide variety of diseases including, but not limited to cancer, autoimmune conditions, endocrine disorders, and diabetes [0079], therapeutic agents such as insulin [0188], and protein therapeutic agents are also monoclonal antibodies, a polyclonal antibodies, humanized antibodies, antibody fragments, and immunoglobins [0203].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticle of Mellman, to comprise the polymers in the ratio of 20:80, as previously disclosed by Bloom, and a nanoparticle comprising insulin, as previously disclosed by Nowotnik, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Mellman, Bloom, and Nowotnik are in the field of nanoparticles, and Bloom envisions nanoparticles comprising a poorly water soluble drug, a poorly aqueous soluble non-ionizable polymer, and an amine-functionalized methacrylate copolymer (abstract), and Nowotnik discloses it may be desirous in the formation of nanocarriers to utilize additional components before, during or after nanocarrier formation in order to control the size of nanoparticles, control stability and/or the drug release profile [0163]. Therefore one of ordinary skill in the art would have been motivated to combine the nanoparticle of Mellman and the teachings of Bloom and Nowotnik, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
 	Regarding claims 26-27, Nowotnik discloses the nanoparticles range in size from about 1 nm to about 1,000 nm diameter (encompasses 10-100nm and 20-100nm) [0035].
 	Regarding claims 35 and 59, Nowotnik discloses therapeutic agents such as insulin [0188].

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615